Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-46 are currently pending and considered below.
Claims 23-27, 32-39, 41, and 43-46 have been amended. 
Claim 40 has been cancelled. 
Claims 28-31 and 42 remain in a previous presentation.
Claims 47-54 are new. 
Claims 23-39 and 41-54 are currently pending and considered below. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-39 and 41-54, as best understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 of the Alice/Mayo Test
Claims 23-39 and 41-54 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test – Prong One
Claim 23 recites: An occupational therapy support device comprising:
a receiver to receive an input of input data including sleep data regarding sleep of a subject of occupational therapy evaluation; 
an estimator to input the input data to a trained artificial intelligence to cause the artificial intelligence to compute estimated data including activity of daily living data that is data regarding activity of daily living of the subject; and
an estimator output unit to output the estimated data computed by the trained artificial intelligence, wherein 
the sleep data includes data that is based on data measured by a sleep sensor and expressed as a numerical value,
the activity of daily living data includes data that is evaluated in plural levels as numerical values.
the activity of daily living data includes items regarding activity of daily living and including eating, going to the bathroom, defecation, transfer to the bathroom, locomotion/walk, comprehension, problem solving, and memory among evaluation items defined in Functional independence Measure, and
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor and output the estimated data.
 
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because estimating data amounts to managing human behavior/interactions between people and/or following rules or instructions. Any limitations not identified above as part of the method of performing mental processes are deemed “additional elements,” and will be discussed in further detail below.
Independent claims 24, 34,39, and 43-46 contain nearly identical limitations and are similarly rejected. Dependent claims 25-33, 35-38, 40-42, and 47-54 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as claim 1. For example, claims 25-33, 35-38, 40-42, and 47-54 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
An occupational therapy support device comprising:
a receiver to receive an input of input data including sleep data regarding sleep of a subject of occupational therapy evaluation; 
an estimator to input the input data to a trained artificial intelligence to cause the artificial intelligence to compute estimated data including activity of daily living data that is data regarding activity of daily living of the subject; and
an estimator output unit to output the estimated data computed by the trained artificial intelligence, wherein 
the sleep data includes data that is based on data measured by a sleep sensor and expressed as a numerical value,
the activity of daily living data includes data that is evaluated in plural levels as numerical values.
the activity of daily living data includes items regarding activity of daily living and including eating, going to the bathroom, defecation, transfer to the bathroom, locomotion/walk, comprehension, problem solving, and memory among evaluation items defined in Functional independence Measure, and
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor and output the estimated data.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 23-39 and 41-54 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A device “a trained artificial intelligence,” “an estimator output unit,” and “an input/output interface,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d)
amount to Insignificant Extra Solution Activity – for example, the recitation of ,” “a receiver,” “an estimator,” which amounts to mere data gathering and outputting, and the “printer/display” of claim 44, which amounts to post solution activity/ See MPEP 2106.04(d)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields.
the recitation of “A device” U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing a device (para. 0050); and U.S. Patent Publication No. 2008/0004904 to Tran disclosing a device (para. 0057)
the recitation of “a receiver,” which is merely receiving or transmitting data over a network, see e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission)
the recitation of “an estimator,” which is mere data gathering see e.g., In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
the recitation of “a trained artificial intelligence” U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; and U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025
the recitation of “an estimator output unit,” mere data output see e.g., OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
the recitation of “an input/output interface” and a printer/display, see, e.g., U.S. Pre-Grant Patent Publication No. 2006/0079752 to Anderl et al. at Para. 0002, 0049, etc.; and U.S. Pre-Grant Patent Publication No. 2007/0015999 to Heldreth at Abstract, Para. 0014.

Dependent claims 25-33, 35-38, 40-42, and 47-54 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 25-33, 35-38, 40-42, and 49-54); mere data gathering and outputting (e.g. the “input” and “output” feature of claims 47-48).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, taken individually or as an ordered combination, Claims 23-39 and 41-54 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver to receive” in claims 23, 24, and 34
“an estimator to input” in claims 23 and 24
“an estimator output unit to output” in claims 23 and 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a receiver to receive” in claims 23, 24, and 34; “an estimator to input” in claims 23 and 24; and “an estimator output unit to output” in claims 23 and 24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-39 and 41-54, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0065970 to Bonutti (“Bonutti”) in view of U.S. Patent Publication No. 2015/0019135 to Kacyvenski (“Kacyvenski”) in further view of U.S. Patent Publication No. 2016/0157735 to Zhang (“Zhang”)
Regarding claim 23, Bonutti discloses: 
An occupational therapy support device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
a receiver to receive input data including sleep data regarding sleep of a subject of occupational therapy evaluation; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
an estimator to input the input data to a trained artificial intelligence to cause the artificial intelligence to compute estimated data including activity of daily living data that is data regarding activity of daily living of the subject; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
an estimator output unit to output the estimated data computed by the artificial intelligence, wherein (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063]: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor (para. [0050]: the patient monitor data, including biometric data and biologic data, is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors) and output the estimated data. (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 24, Bonutti discloses:
An occupational therapy support device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
a receiver to receive input data including sleep data regarding sleep of a subject of occupational therapy evaluation; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
an estimator to input the input data to a trained artificial intelligence to cause the artificial intelligence to compute estimated data including activity of daily living data that is data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
a second estimator to input the estimated data computed by the first artificial intelligence to a trained second artificial intelligence to cause the second artificial intelligence to compute estimated prescription data of occupational therapy for the subject; and (para. [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
an estimator output unit to output the estimated data of the prescription data computed by the second artificial intelligence, (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
wherein the prescription data includes data expressing contents to be prescribed for at least one item of movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor (para. [0050]: the patient monitor data, including biometric data and biologic data, is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors) and output the estimated data. (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 25, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the prescription data (Bonutti, para. [0158]: the prescription data includes information on how often the medication should be administered based on the patient’s activity, such as sleep patterns) further includes data expressing a movement instruction for at least one item of activity of daily living among the items of eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory included in the activity of daily living data. (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data regarding going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)

Regarding claim 26, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein, the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)

Regarding claim 27, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein, the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)

Regarding claim 28, the combination discloses each of the limitations of claim 23 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 29, the combination discloses each of the limitations of claim 24 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 30, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 31, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 32, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the input data includes the sleep data of the subject at a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 33, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the input data includes data including the sleep data of the subject a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 34, Bonutti discloses:
An artificial intelligence training device for occupational therapy support, the artificial intelligence training device being for training an artificial intelligence to be used for the occupational therapy support, the artificial intelligence training device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123)
 (para. [0051]: the system includes AI system 104, which includes a processor) a receiver to receive input data including sleep data regarding sleep of a subject of occupational therapy evaluation; and (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
a training data receiver to receive training data including activity of daily living data regarding activity of daily living of the subject, the training data corresponding to the input data; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
a trainer to train the artificial intelligence so as to estimate the training data from the input data by inputting the input data whose input has been received and the training data whose input has been received to the artificial intelligence, wherein (para. [0149]: the data can be used to train the system)
the sleep data includes data based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor (para. [0050]: the patient monitor data, including biometric data and biologic data, is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors) and output the estimated data. (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 35, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
The artificial intelligence training device for an occupational therapy support device according to claim 34, wherein,
the sleep data is data of an item regarding sleep and including at least part of respiration, pulse, sleep time, sleep rhythm, the number of turns, the number of body movements, the number of times of going to a bathroom, and time in the bathroom, (Bonutti, para. [0158]: sleep data includes patient’s activity, such as sleep patterns)

Regarding claim 36, the combination discloses each of the limitations of claim 34 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 37, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
wherein the input data further includes environment data that is data regarding an environment of the subject during sleep. (Bonutti, para. [0062]: environmental conditions, such as sunlight).

Regarding claim 38, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
wherein the input data includes data including the sleep data of the subject at a plurality of time points from a present to a past in association with time data of the plurality of corresponding time points. (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points).

Regarding claim 39, Bonutti discloses:
An artificial intelligence training device for occupational therapy support, the artificial intelligence training device being for training an artificial intelligence to be used for the occupational therapy support, the artificial intelligence training device comprising: (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) a processor that executes instructions to: (para. [0051]: the system includes AI system 104, which includes a processor)
a receiver to receive input data including activity of daily living data regarding activity of daily living of a subject of occupational therapy evaluation; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors and relates to an occupational therapy patient, see 0123)
a training receiver to receive an input of training data that is prescription data of occupational therapy for the subject, the prescription data corresponding to the input data; and [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
a trainer to train the artificial intelligence so as to estimate the training data from the input data by inputting the input data and the training data to the artificial intelligence, (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
wherein the prescription data includes data expressing contents to be prescribed, regarding movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
the occupational therapy support device further comprises an input/output interface to receive the input data from the sleep sensor (para. [0050]: the patient monitor data, including biometric data and biologic data, is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors) and output the estimated data. (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 41, the combination discloses each of the limitations of claim 39 as discussed above, and further discloses:
wherein the prescription data further includes data expressing a movement instruction for at least one item of activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data regarding going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 42, the combination discloses each of the limitations of claim 39 as discussed above.
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include wherein the activity of daily living data includes a fall risk which is a possibility of falling. (Kacyvenski, para. [0261]: using sensors to determine the magnitude of the risk of fall).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include fall risk, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).

Regarding claim 43, Bonutti discloses:
A non-transitory computer-readable medium storing an occupational therapy support program (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) including instructions that, when executed by a processor, causes an occupational therapy support device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive an input of input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation and basic data that is data regarding a body of the subject; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data to a trained artificial intelligence to cause the artificial intelligence to compute estimated data of data including activity of daily living data that is data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
output the estimated data computed by the artificial intelligence to a display or a printer, (para. [0114], Fig. 5: showing display 508 connected to AI 104) wherein (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 44, Bonutti discloses:
A non-transitory computer-readable medium storing an occupational therapy support program (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) including instructions that, when executed by a processor, causes an occupational therapy support device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive input data including sleep data regarding sleep of a subject of occupational therapy evaluation; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
input the input data to a trained first artificial intelligence to cause the first artificial intelligence to compute estimated data of data including activity of daily living data regarding activity of daily living of the subject; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
input the estimated data computed by the first artificial intelligence to a trained second artificial intelligence to cause the second artificial intelligence to compute estimated data of prescription data of occupational therapy for the subject; and (para. [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
output the estimated data of the prescription data computed by the second artificial intelligence to a display or a printer, (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules to system 112)
wherein the prescription data includes data expressing contents to be prescribed for movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the sleep data includes data that is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 45, Bonutti discloses:
A non-transitory computer-readable medium storing an artificial intelligence training program, (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) the program including instructions that, when executed by a processor, causes an artificial intelligence training device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive input data including sleep data that is data regarding sleep of a subject of occupational therapy evaluation; (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
receive training data including activity of daily living data regarding activity of daily living of the subject, the training data corresponding to the input data; and (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
train the artificial intelligence so as to estimate the training data from the input data by inputting the input and the training data to the artificial intelligence, wherein (para. [0149]: the data can be used to train the system)
the sleep data is based on data measured by a sleep sensor, (para. [0049]: the system includes sensors 102 that gather data, including sleep movement and sleep pattern data)
the activity of daily living data includes data that is evaluated in plural levels. (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 46, Bonutti discloses:
A non-transitory computer-readable medium storing an artificial intelligence training program, (para. [0047]: system 100 is used to monitor physical properties of a user, see para. 0004 and can be used for occupational therapy, see para. 0123) the program including instructions that, when executed by a processor, causes an artificial intelligence training device, to: (para. [0051]: the system includes AI system 104, which includes a processor)
receive input data including activity of daily living data regarding activity of daily living of a subject of occupational therapy evaluation; (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors and relates to an occupational therapy patient, see 0123)
receive training data that is prescription data of occupational therapy for the subject, the prescription data corresponding to the input data; and [0051]: the system can use “one or more” artificial intelligence techniques, meaning the data inputs would go to all AI techniques that are used and include prescriptions in the form of occupational therapy)
train an artificial intelligence being the second artificial intelligence so as to estimate the training data from the input data by inputting the input data and the training data to the artificial intelligence, (para. [0050]: the patient monitor data, including biometric data, cellular data, biologic data, and non-biologic data (which are all types of daily living data), is utilized by the AI system 104, which produces estimates, such as adaptive rules based on patient behaviors)
wherein the prescription data includes data expressing contents to be prescribed, regarding movement, massage, stretching, and a bedding condition, (para. [0117]: therapies include using a stretch unit, such as a Joint Active System)
the activity of daily living data includes data that is evaluated in plural levels (para. [0063}: the system 100 predicts how patterns change over time (e.g., hourly, daily, monthly, etc.), which are multiple, or plural time levels)
the activity of daily living data includes items regarding activity of daily living and including eating, (para. 0062: when people eat) locomotion/walk, (para. 0062: exercise) comprehension, (para. 0062: comprehension) and memory among evaluation items defined in Functional independence Measure, and (para. [0064]: comprehension, see para. 0044 of the Present Specification)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include data that is expressed as a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form)
going to the bathroom, transfer to the bathroom, (Kacyvenski, table 1, sleep tracking: tracking how often and when a person stands up and goes to the bathroom)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Bonutti to include data that is expressed in a numerical value, as taught by Kacyvenski because Kacyvenski also deals with collecting sensor data including sleep and activity data (para. 0076-77) and states that collecting these data, and displaying the data in numerical form assists users for the purposes of training. (Kacyvenski, para. 0187).
Bonutti does not explicitly recite, but Zhang teaches that it is old and well known in the art of healthcare to include data regarding defecation, (Zhang, para. [0032] bowel activity) problem solving,  (Zhang, para. [0032] cognitive abilities)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data defecation and problem solving data, as taught by Zhang because Zhang also deals with collecting sensor data including sleep and activity data (para. 0032) and teaches using these data to develop a wellness index, similar to the function of the presently claimed support device. (Zhang, Abstract).

Regarding claim 47, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
inputting the input data to the occupational therapy support device; (Bonutti, para. [0049]: the sensors 102 gather data, including sleep movement and sleep pattern data)
making the estimated data output unit of the occupational therapy support device output the estimated data; and (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules)
performing occupational therapy based on the output estimated data. (Bonutti, para. [0158]: the prescription data includes information on how often the medication should be administered based on the patient’s activity, such as sleep patterns).

Regarding claim 48, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
inputting the input data to the occupational therapy support device; (Bonutti, para. [0049]: the sensors 102 gather data, including sleep movement and sleep pattern data)
making the estimated data output unit of the occupational therapy support device output the estimated data; and (para. [0076]: the rules generated by the AI system 104 are compiled and integrated into global expert system 112, which requires outputting the rules)
performing occupational therapy based on the output estimated data. (Bonutti, para. [0158]: the prescription data includes information on how often the medication should be administered based on the patient’s activity, such as sleep patterns).

Regarding claim 49, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
the sleep sensor to sense the sleep data regarding sleep of the subject of the occupational therapy evaluation. (Bonutti, para. [0049]: the sensors 102 gather data, including sleep movement and sleep pattern data)

Regarding claim 50, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
the sleep sensor to sense the sleep data regarding sleep of the subject of the occupational therapy evaluation. (Bonutti, para. [0049]: the sensors 102 gather data, including sleep movement and sleep pattern data)

Regarding claim 51, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the input data further includes basic data that is data regarding a body of the subject, and the basic data includes basic items including age, (Bonutti, para. [0054]: age) sex, (Bonutti, para. [0062]: sex/gender) and weight. (Bonutti, para. [0054]: weight)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include height data (Kacyvenski, para. [0254]: height) and data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).

Regarding claim 52, the combination discloses each of the limitations of claim 24 as discussed above, and further discloses:
wherein the input data further includes basic data that is data regarding a body of the subject, and the basic data includes basic items including age, (Bonutti, para. [0054]: age) sex, (Bonutti, para. [0062]: sex/gender) and weight. (Bonutti, para. [0054]: weight)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include  data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include height data (Kacyvenski, para. [0254]: height) and data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).

Regarding claim 53, the combination discloses each of the limitations of claim 32 as discussed above, and further discloses:
wherein the input data includes basic data of the subject at the plurality of time points from the present to the past in association with time data of the plurality of corresponding time points, (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points) and the basic data includes basic items including age, (Bonutti, para. [0054]: age) sex, (Bonutti, para. [0062]: sex/gender) and weight. (Bonutti, para. [0054]: weight)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include height data (Kacyvenski, para. [0254]: height) and data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).

Regarding claim 54, the combination discloses each of the limitations of claim 33 as discussed above, and further discloses:
wherein the input data includes basic data of the subject at the plurality of time points from the present to the past in association with time data of the plurality of corresponding time points, (Bonutti, para. [0058]: physical properties, including sleep, are monitored and recorded over a period of time, which would correspond to multiple time points) and the basic data includes basic items including age, (Bonutti, para. [0054]: age) sex, (Bonutti, para. [0062]: sex/gender) and weight. (Bonutti, para. [0054]: weight)
Bonutti does not explicitly recite, but Kacyvenski teaches that it is old and well known in the art of healthcare to include height data (Kacyvenski, para. [0254]: height) and data that is expressed in a numerical value (Kacyvenski, para. [0187] displaying sensor data (para. 0182) in numerical form).

Response to Applicant’s Arguments
Applicant’s amendments, filed on 11/17/2022, with respect to the 35 USC § 112(b) rejection and claim objections have been considered and are persuasive. However, the amendments have raised new 112(b) issues in light of the 112(f) interpretation. 

Applicant’s arguments, filed on 11/17/2022, with respect to the 35 USC § 101 rejection have been considered but are not persuasive.
Applicants state that the output using printer and display of claims 23, 24, 43, 44, 47, and 48 integrate any abstract idea into a practical application. However, this amounts to post solution activity. See MPEP 2106.05(g), stating “[a]n example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output…” The same applies to the step of outputting data, which is mere data gathering/output. See MPEP 2106.05(g). 
Applicant states that the use of AI similarly integrates any abstract idea into a practical application. The argument is not persuasive because, as claimed, the AI merely recites well-known computer components performing generic computer functions. Applicant is directed to example 39 of the PEG, which includes the additional steps of “creating a first training set… training the neural network in a first stage using the first training set; creating a second training set for a second stage… training the neural network in a second stage.”

Applicant’s arguments and amendments, filed on 11/17/2022, with respect to the 35 USC § 103 rejections have been considered but are not persuasive. 
Claim 23: Applicant states that the daily living data is output from the AI, but the claim states that this data is input to the AI and the estimated data is output. 
Claim 24: Applicant discusses a VR that is not currently claimed. With regard to the first and second AI, Bonutti states that “one or more” AI can be used. 
Claims 25, 39, 41, 42-45 and 46, as amended, has been addressed above. 
Claims 28-31, 34, 36, 37: the AI is taught by the combination discussed in the independent claims from which claims 28 and 29 depend. 
New claims 47-54 are addressed above. 
For the reasons set forth in the 35 USC § 103 rejection above, the references cited in the rejection render amended claims obvious under 35 USC § 103. Applicant’s argument is not persuasive.


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686